DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of receiving, based on receiving a request for a trust designation for a user, user data; determining based on receiving the user data, the trust designation using a data model trained using machine learning, wherein the data model is configured to generate trust tokens by: accessing a data structure that maps the trust tokens to trust designations including the trust designation, or using one or more trust determination techniques that defines rules that map ranges of user data values, including at least one data value associated with the user data, to one or more of the trust tokens or the trust designations, and wherein each of the trust tokens identify a particular one of the trust designations including the trust designation; and providing based on determining the trust designation, a response, including a particular trust token, associated with the user, of the trust tokens. In order words, the claim describe a process for collecting information, comparing and analyzing it, and using rules to identify options. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, can be performed as a mental process (that is, “observation, evaluation, judgement, opinion”), or in the alternative, the organizing human activity in the form of commercial interactions or managing personal relationship/interactions between people. These limitations fall under the “mental processes” and/or “certain methods of organizing human activity” groups (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using communication interfaces and device (processors and memories). The processors (device and interface) in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions. Training a data model using machine learning is generic data processing. These generic processor limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 10 and 15 recite corresponding system and non-transitory machine-readable medium equivalents of claim 2. This claim is similarly rejected under the same rationale as claim 2, supra.

Claims 2-5 and 11 further recite wherein the request is received from a merchant, and wherein the particular trust token is provided to the merchant; wherein the user has an account with a merchant application, associated with the merchant, and another account with a source different from the merchant application; wherein the request includes second user data generated by a user device, different from the device, and associated with the user; wherein the request includes second user data, and wherein the user data includes a subset of the second user data.
These limitations further narrow the abstract idea, but are nonetheless part of the abstract idea identified in claim 1. The additional elements of device and server (processors) are as addressed in Steps 2A2 and B in the claim 1 analysis above. Therefore, the claims are similarly rejected under the same rationale as claim 1, supra.

Claims 6-7 and 12 further recite training, using the machine learning, the data model based on a set of features associated with historical data associated with the user, wherein generating the trust designation is based on training the data model; wherein the historical data includes one or more of. historical transaction data identifying one or more transactions made via an account of the user, historical account data for the account of the user, historical location data associated with the account of the user, historical user identification data identifying one or more characteristics of the user, historical browser fingerprint data associated with browser usage of the user, or historical credit data identifying credit information of the user.
These limitations further narrow the abstract idea, but are nonetheless part of the abstract idea identified in claim 1. Furthermore, as analyzed in Steps 2A2 above, training a data model using machine learning is generic data processing. This generic limitation is no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).


Claims 8-9 and 13-14 further recite processing, based on receiving the request, a transaction, associated with the user, to verify the user, wherein generating the trust designation is based on processing the transaction; obtaining, based on providing the response, new user data different from the user data; determining a new trust designation, different from the trust designation, based on the new user data; and providing, based on determining the new trust designation, a response including a new trust token.
These limitations further narrow the abstract idea, but are nonetheless part of the abstract idea identified in claim 1. They also do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

Claims 16-20 further recite wherein the trust designation is generated using the data model;
wherein the trust designation is generated using the one or more trust determination techniques; wherein the data model is a neural network; wherein the trust designation includes at least one of a designation, as a trusted or untrusted user, or a designated trust level of the user; wherein the user data includes at least two or more of: location data that identifies a geographic location associated with an account of the user, transaction data that identifies one or more transactions made via the account of the user, account data for the account of the user, user identification data that identifies one or more characteristics of the user, browser fingerprint data associated with browser usage of the user, or credit data that identifies credit information of the user. 
These limitations further narrow the abstract idea, but are nonetheless part of the abstract idea identified in claim 1. Furthermore, as analyzed in Steps 2A2 above, training a data model including neural network is generic data processing. This generic limitation is no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Kirkham et al., US Patent Appl. Pub. No. 2019/0297091;
2. Wang, US Patent Appl. Pub. No. 2019/0073676;
3. Edelstein, US Patent Appl. Pub. No. 2018/0158061;
4. Avni, US Patent Appl. Pub. No. 2019/0132306; and
5. Fong, US Patent Appl. Pub. No. 2019/0354660.

These references are as discussed in parent application 16/576499.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/            Primary Examiner, Art Unit 3691